Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157049(90)(91)                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  NICHOLAS DAVID BURNETT,                                                                            Elizabeth T. Clement,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 157049
                                                                    COA: 338618
                                                                    Genesee CC: 14-312262-DP
  TRACY LYNN AHOLA,
           Defendant-Appellant,
  and
  DEREK AHOLA,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for reconsideration of this Court’s April 26, 2018 order is considered, and it
  is DENIED, because it does not appear that the order was entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 23, 2018
         d0522
                                                                               Clerk